EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Vaughn on 03/3/2022.

The application has been amended as follows:
Claim 1, line 16: “the drive housing” was changed to “a drive housing”;
Claim 2, line 3: “a drive housing” was changed to “the drive housing”;
Claim 4, line 1: “claim 1” was changed to “claim 2”;
Claim 5, line 1: “claim 1” was changed to “claim 2”;
Claim 6, line 7: “the firing” was changed to “firing”;
Claim 8, line 7: “the firing” was changed to “firing”;
Claim 14, line 1: “claim 9” was changed to “claim 12”;
Claim 15, line 1: “claim 9” was changed to “claim 12”;
Claim 16, line 7: “the firing” was changed to “firing”;
Claim 18, line 8: “the firing” was changed “firing”;
Claim 19 has been written as follows: 

a drive housing including a housing base defining an interior space;
a first guide member body received in the interior space and operatively connected to the inner needle member for selective movement between a locked state and an unlocked state, the first guide member body having an inner needle member support system at a forward region thereof to support the inner needle member, the inner needle member support system including a first guide arm member and a first guide leg member extending from the first guide arm member; 
the first guide arm member extends inwardly and substantially laterally from the first guide member body, in a direction substantially perpendicular to a longitudinal axis of the first guide member body; and the first guide leg member extends substantially vertically from the first guide arm member, in a direction substantially perpendicular to the longitudinal axis of the first guide member body.
a second guide member body received in the interior space and operatively connected to the outer cannula member for selective movement between a locked state and an unlocked state, the second guide member body having an outer cannula member support system at an aft region thereof to support the outer cannula member, the outer cannula member support system including a second guide arm member and a second guide leg member extending from the second guide arm member; 

a second locking mechanism to maintain the second guide member body in a-the locked state in the drive housing; and 
an activation member operatively connected to the drive housing to engage, in sequence, the first locking mechanism and place the first guide member body in the unlocked state, and then the second locking mechanism and place the second guide member body in the unlocked state, and thereby drive, in sequence, the inner needle member and the outer cannula member forward to extract an organic tissue sample.
Claim 20 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claims 1 and 9, the closest prior art of record, Terwilliger (U.S. Pat. No. 6106484) (previously cited) in view of Ginggen et al. (U.S. Pub. No. 2017/0367729) (previously cited) and Brennan et al. (U.S. Pub. No. 2015/0148615) (previously cited) fails to disclose: “a forward support hub member to fluidically seal the contamination collection member at a forward end thereof, the forward support hub member including a longitudinal connection aperture for operational connection to the inner needle member, and a vertical connection aperture”, in combination with the other claim limitations.
With regard to claim 19, the closest prior art of record, Terwilliger in view of Ginggen and Brennan fails to disclose: “a first guide member body received in the interior space and operatively connected to the inner needle member for selective movement between a locked state .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791